Citation Nr: 1723433	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2017.   A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a lumbar spine disability and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision denied entitlement to service connection for degenerative disc disease of the lumbar spine; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the time of the May 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a lumbar spine disability.



CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  Evidence received to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable disposition below as to reopening the claim of entitlement to service connection for a lumbar spine disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine was originally denied in a May 2007 rating decision and was not appealed.  Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the May 2007 rating decision, nor did he file a timely appeal to the May 2007 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The Veteran petitioned to reopen his claim of entitlement to service connection for a lumbar spine disability in March 2010.  In a July 2010 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a lumbar spine disability, but denied the claim on the merits.  Additional private treatment records were received in June 2011, and the RO reconsidered the Veteran's claim in a December 2011 rating decision, at which time the claim was again denied.  

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the initial March 2007 denial was the RO's finding that the evidence did not show that degenerative disc disease was related to the Veteran's service-connected left knee replacement with history of traumatic arthritis, nor was there any evidence of degenerative disc disease during military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 2007 rating decision that addresses these bases or provides another theory of entitlement.

Evidence received since the May 2007 rating decision includes private treatment records, the report of a July 2010 VA spine examination, a February 2013 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire completed by a private certified family nurse practitioner, and the transcript of the Veteran's February 2017 Board videoconference hearing.  Crucially, the Board notes that at his February 2017 Board videoconference hearing, a new theory of entitlement was discussed with respect to the etiology of the Veteran's diagnosed lumbar disc disease and associated radiculopathy.  Specifically, it was alleged that the Veteran's current lumbar spine condition was aggravated by an altered gait caused by his service-connected left knee replacement with history of traumatic arthritis.  While previous rating decisions and VA examination reports addressed whether the service-connected left knee disability caused the Veteran's lumbar spine disability, they did not address the likelihood that the lumbar spine disability was aggravated by his service-connected left knee disability.  This evidence is both "new," as it has not been previously considered by VA, and is "material," as it provides an additional theory of entitlement.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

As new and material evidence has been received, the issue of entitlement to service connection for a lumbar spine disability is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability and a left hip disability.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

With respect to his lumbar spine disability, the Veteran alleges that he injured his low back as a result of ejection seat training in flight school as well as his involvement in three helicopter crashes during a six-month span in 1970 while serving in the Republic of Vietnam.  However, with respect to both his lumbar spine disability and left hip disability, the Veteran also alleges that these disabilities were caused or aggravated by his service-connected left knee replacement with history of traumatic arthritis.  Specifically, the Veteran testified that he continued to have an altered gait due to a limp following his total knee replacement, which caused or aggravated his lumbar spine and left hip disabilities.  Although the Veteran was provided with VA examinations with respect to his lumbar spine in December 2006 and July 2010, these examinations did not address whether the lumbar spine disability was aggravated by his service-connected left knee disability.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, on remand, an adequate opinion regarding aggravation must be obtained. 

The Veteran was never provided with a VA examination relevant to his left hip disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, as the Veteran underwent left total hip arthroplasty due to degenerative joint disease, which he alleges was caused or aggravated by his service-connected left knee replacement with history of traumatic arthritis, the Board finds that he should be afforded a VA examination that addresses the nature and etiology of his left hip disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the dates of treatment, and names and addresses of all providers of medical treatment for the low back and left hip since service, that have not previously been reported to VA.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his low back and left hip disabilities.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If any treatment records are identified, but not obtained, then the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Thereafter, provide the Veteran with an appropriate VA examination to determine whether his left hip disability is related to active duty service or to any service-connected disability, to include left knee replacement with history of traumatic arthritis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. 

Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least likely as not (50 percent probability or greater) that the Veteran's left hip disability had its onset during or is otherwise etiologically related to active service.

If the above opinion is negative, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability was caused or aggravated by his service-connected left knee replacement with history of traumatic arthritis or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale must be provided for any opinion offered.

3.  Provide the Veteran with an appropriate VA examination to determine whether his lumbar spine disability is related to any service-connected disability, to include left knee replacement with history of traumatic arthritis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. 

Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was caused or aggravated by his service-connected left knee replacement with history of traumatic arthritis or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale must be provided for each opinion offered.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted in full, then the Veteran and his representative must be issued a supplemental statement of the case that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


